Order unanimously affirmed with costs. Memorandum: These actions were commenced to recover damages for injuries allegedly sustained as the result of the exposure of plaintiffs’ decedents to asbestos. The exposure occurred in New York when plaintiffs’ decedents were residents of New York. Plaintiffs and plaintiffs’ decedents were residents of Florida when plaintiffs’ decedents were diagnosed with mesothelioma, when the actions were commenced and when plaintiffs’ decedents died. Owens-Illinois, Inc. (defendant) is a Delaware corporation with its principal place of business in Ohio.
Supreme Court properly denied the motion of defendant in each action for an order directing that Florida law be applied to the loss allocation issues in each action and instead directed that New York law be applied to those issues. In cases involving domiciliaries of different jurisdictions that have conflicting loss allocation rules, “the law of the place of the tort will normally apply, unless displacing it ‘ “will advance” the relevant substantive law purposes without impairing the smooth working of the multi-state system or producing great uncertainty for litigants’ ” (Schultz v Boys Scouts, 65 NY2d 189, 201, quoting Neumeier v Kuehner, 31 NY2d 121, 128). Here, “the interrelationship of the parties was centered in New York” (Phelan v Budget Rent A Car Sys., 267 AD2d 654, 655; see, Weisberg v Layne-New York Co., 132 AD2d 550, 552), and “we perceive no persuasive reason to displace the law of this State in the circumstances of th[ese] case[s]” (LaForge v Normandin, 158 AD2d 990; see, Phelan v Budget Rent A Car Sys., supra; see also, Weisberg v Layne-New York Co., supra, at 552). (Appeal from Order of Supreme Court, Erie County, Kane, J.— Conflict of Laws.) Present — Green, J. P., Hayes, Hurlbutt and Kehoe, JJ.